Citation Nr: 0214044	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  02-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right calf, muscle group XI, 
currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for residual 
scarring from shell fragment wounds to the elbows, left ankle 
and right thigh.  

(The issue of entitlement to individual unemployability will 
be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  He received a Combat Infantryman's Badge and 
a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran is appealing the initial 
evaluations assigned for bilateral hearing loss and tinnitus.  
In this rating decision the RO denied the veteran's claim for 
increased evaluations for residuals of a shell fragment wound 
to the right calf, muscle group XI, and residual scarring 
from shell fragment wounds to the elbows, left ankle and 
right thigh.  The RO also denied the veteran's claim of 
entitlement to individual unemployablity.  

The Board is undertaking additional development on claim of 
entitlement to individual unemployability pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
pure tone averages of 63.75 decibels in the right ear and 
56.25 decibels in the left ear.  Discrimination ability was 
40 percent correct in the right ear and 45 percent correct in 
the left ear.  

2.  The veteran's tinnitus is described as constant, very 
loud and in both ears.  

3.  The veteran's service-connected residuals of a shell 
fragment wound to the right calf are currently productive of 
no more than moderate impairment of Muscle Group XI.  

4.  The veteran's residual scarring from shell fragment 
wounds to the elbows, left ankle and right thigh is not 
tender, ulcerated, adherent, or associated with any 
underlying soft tissue damage; medical examination found no 
functional limitation attributable to the scar.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.85, 4.86, 
Diagnostic Code 6100 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.31, 4.85, 4.87, 
Diagnostic Code 6260 (2002).  

3.  An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the right calf, muscle group XI, is 
not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.40, 4.41, 4.56, 4.73 Diagnostic Code 5311 
(2002).  

4.  The criteria for an increased (compensable) rating for 
residual scarring from shell fragment wounds to the elbows, 
left ankle and right thigh are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.118, Part 4, 
Diagnostic Code 7805 (2002), revised by 67 Fed. Reg. 49590 
(2002) (to be codified at 38 C.F.R. Part 4, Diagnostic Code 
7805).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The May 2001 RO letter and the February 2002 
Statement of the Case informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 
2002); 38 C.F.R § 3.159(b) (2002).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded a VA examination 
in January 1997.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Bilateral Hearing Loss 

In a January 2000 rating decision service connection for 
bilateral hearing loss was granted and assigned a 50 percent 
evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85 
(2002).  

The Board notes that the criteria pertaining to evaluation of 
diseases of the ear and other sense organs was amended 
effective June 10, 1999.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, it is the Board's view that as liberalizing 
changes were not made with respect to the criteria pertaining 
to evaluation of hearing impairment, the veteran is not 
prejudiced by adjudication of this claim (in light of the 
revised rating criteria) by the Board in the first instance.

Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination is used to 
determine a roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination and the puretone threshold average.  
38 C.F.R. § 4.85(b), Table VI (2002).  Numeric designation of 
hearing impairment based only on puretone threshold average 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based only on the puretone 
threshold average.  Table VIa will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c), 
Table VIa (2002).  

Puretone threshold average, as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(d) (2002).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2002).  

The September 1999 QTC examination pure tone thresholds, in 
decibels, were HERTZ 1000 2000 3000 4000 Average RIGHT 40 70 
70 75 63.75 LEFT 35 55 60 75 56.25.  Speech audiometry 
revealed speech recognition ability was 40 percent in the 
right ear and 45 percent in the left ear.  The findings 
intimate that the veteran exhibited Level IX hearing loss in 
the right ear and Level VIII hearing loss in the left ear.  
38 C.F.R. § 4.85, Table VI (2002).  Such findings do not 
warrant the assignment of an evaluation in excess of 50 
percent under the provisions of 38 C.F.R. Part 4, including 
§§ 4.85, 4.86, 4.87 and Diagnostic Code 6100 (2002).

The audiometric examination results do not meet the 
requirements for an initial evaluation in excess of 50 
percent.  The Court has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Although we have considered the veteran's and his 
family's written statements, the most probative evidence of 
the degree of impairment are the audiometric examination 
results.  Thus, the Board concludes that the preponderance of 
the evidence is against an initial evaluation in excess of 50 
percent for bilateral hearing loss there is no doubt to be 
resolved.  Lendenmann, 3 Vet. App. at 349; 38 U.S.C.A. § 
5107(b) (West 1991& Supp. 2002); 38 C.F.R. § 4.7 (2002).  


Tinnitus  

In a January 2000 rating decision service connection for 
tinnitus was granted and assigned a 10 percent evaluation 
under Diagnostic Code 6260.  38 C.F.R. § 4.87 (2002).  A 10 
percent evaluation is warranted for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002).  Accordingly, an evaluation greater than 10 
percent for the veteran's tinnitus is not warranted.  It is 
VA's policy that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the tinnitus is 
unilateral or bilateral in nature.  See generally 67 Fed.  
Reg. 59,033 (Sept. 19, 2002).  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  At the September 1999 QTC examination 
the veteran's tinnitus was described as constant, very loud 
and in both ears.  He has not alleged that his tinnitus has 
interfered with his employment, and there is otherwise no 
evidence suggesting that the disability has interfered with 
employment.  Moreover, there is no evidence that the tinnitus 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Residuals of a Shell Fragment Wound to the Right Calf - 
Muscle Group XI 

The veteran's service-connected residuals of a shell fragment 
wound to the right calf, muscle group XI, is currently rated 
as 10 percent disabling under Diagnostic Code 5311.  
38 C.F.R. § 4.73 (2002).  

The Board notes that a more recent examination than January 
1997 was not feasible as the veteran is currently bedridden 
and physically unable to attend an examination.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5311, a 10 percent 
rating is warranted for moderate impairment.  A 20 percent 
rating is warranted for a moderately severe impairment.  A 30 
percent rating is warranted for a severe impairment.  The 
muscles of group XI involve the functions of propulsion and 
plantar flexion of foot, including (1); stabilization of arch 
(2, 3); flexion of toes (4, 5); flexion of knee (6), as well 
as the posterior and lateral crural muscles, and muscles of 
the calf, including the (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; and (8) the plantaris.  Id.

Under 38 C.F.R. § 4.56, a moderate disability of the muscles 
is evidenced by objective findings that may include entrance 
and (if present) exit scars indicating short tract of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
A moderately severe disability of muscles is evidenced by 
objective findings that may include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (d)(3)(iii).

A severe disability of muscles is evidenced by objective 
findings that may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicated 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile, (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle, (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests, (D) Visible or measurable atrophy, 
(E) Adaptive contraction of an opposing group of muscles, (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle, and (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4)(iii).

At the January 1997 VA examination the veteran was not in 
acute distress.  He walked with a normal gait.  The veteran 
was able to walk on his tiptoes and on his heels, indicating 
that he had good power in the muscles of the lower leg.  
Range of motion of the knee was from 0 to120 degrees, with 
good stability in both of them and no effusion.  Palpation of 
the right calf was normal, in that the examiner could not 
feel any shell fragments.  It appeared that small fragments 
were present.  The clinical diagnosis was retained shrapnel 
fragments in the right calf with minimal residuals.  The 
radiology report impression was no evidence for radiopaque 
foreign bodies in the knees and legs.  

The Board observes that there was no evidence of weakness or 
measurable atrophy in the muscles of the veteran's lower 
extremities.  Nor was there evidence of muscle spasm, or of 
postural abnormality.  

In order to warrant an increased, which is to say, 20 percent 
evaluation, there would, of necessity, need to be 
demonstrated the presence of moderately severe impairment of 
muscle group XI.  This is to say that there must be 
demonstrated evidence of entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side, tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. §§ 4.73, Diagnostic Code 5311 (2002).  

As is clear from the above, the veteran experiences no such 
moderately severe disability as a result of his service- 
connected residuals of a shell fragment wound to the right 
calf, muscle group XI.  At present, there is no evidence of 
any loss of deep fascia or muscle substance, or resistance of 
the muscles involved.  Under such circumstances, the 10 
percent evaluation currently in effect for the service-
connected residuals of a shell fragment wound to the right 
calf, muscle group XI, is appropriate, and an increased 
evaluation is not warranted.  In reaching this conclusion, 
the Board acknowledges the veteran's complaints of 
impairment, but finds that there is no objective evidence 
support his claim and is furthermore adequately considered 
under the provisions of Diagnostic Code 5311.  38 C.F.R. §§ 
4.40 and 4.45; DeLuca  v. Brown, 8 Vet. App. 202, 206 (1995).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  

Residual Scarring from Shell Fragment Wounds to the Elbows, 
Left Ankle and Right Thigh  

The January 1997 VA examination revealed a well-healed scar 
in the right calf.  The area of the scar was also palpated, 
and the scar itself was nontender and mobile.  

The Board notes that the rating criteria for disabilities of 
the skin were revised, effective August 30, 2002.  In 
general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
revised pertinent regulation is that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

The criteria in effect prior to August 30, 2002 provided that 
a 10 percent rating is assigned for superficial scars that 
are poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2001).  Other scars that 
are not on the head, face, or neck, and that are not from 
burns, are rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7805 (2001).  

The criteria for Diagnostic Code 7805, under which the 
veteran's residual scarring from shell fragment wounds to the 
elbow, left ankle and right thigh is rated, was not affected 
by the revisions in the regulations.  None of the other 
rating codes, either under the former or the revised rating 
schedular, is applicable to the veteran's disability.  
Therefore, the Board finds that notification of the substance 
of the new regulations would serve no useful purpose and 
would only delay adjudication of the veteran's appeal.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

As indicated above, the veteran's residual scarring from 
shell fragment wounds to the elbows, left ankle and right 
thigh is rated under Diagnostic Code 7805, which provides 
that scars be evaluated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Medical evidence has not 
shown any tenderness or functional limitation associated with 
the scar.  Moreover, the veteran did not make any specific 
complaints about his scars at the January 1997 VA 
examination.  In the absence of greater severity of the 
veteran's shrapnel wound scar, the noncompensable rating 
currently assigned is entirely appropriate and fully comports 
with the applicable schedular criteria.  The Board also finds 
that no higher evaluation can be assigned pursuant to any 
other potentially applicable diagnostic code associated with 
scars and their residual effects.  See 38 C.F.R. § 4.118 
(2001).  

Under these circumstances, the claim for a compensable rating 
for service-connected residual scarring from shell fragment 
wounds to the elbows, left ankle and right thigh must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An initial evaluation in excess of 50 percent for bilateral 
hearing loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the right calf, muscle group XI, is 
denied.

An increased (compensable) evaluation for residual scarring 
from shell fragment wounds to the elbows, left ankle and 
right thigh is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

